DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed on August 19, 2021 have been fully considered but they are moot in view of a new ground of rejection.
Claims 27-46 are pending. Claims 27 and 42 were amended.

Re: Rejections under 35 U.S.C. § 112
The rejection of claims 27-41 under 35 U.S.C. § 112(b) as being indefinite has been withdrawn in view of the amendments.

Re: Rejections under 35 U.S.C. § 103
Applicant’s arguments to the claims on pp. 6-8 of the REMARKS have been fully considered but is now moot in view of a new ground of rejection. Specifically, a new reference (Rachuri et al. – US 2016/0080936) has been incorporated to the modified system of Sengupta and Bengtsson. 
The claims have been amended to further describe the “accuracy” of the ranged measurements as being “based on environmental conditions”. In other words, the decision to unlock involves some general process (“determining…an unlock decision based at least in part on…”) involving one or more range measurement and an accuracy of the one or more range measurements. This general process may be construed as a step for comparing a set of data – accuracy” of the one or more range measurements. This threshold is further “based on” environmental conditions. Again, the “based on” fails to limit a specific condition, association, and/or relationship of exactly how the environmental conditions are involved with the accuracy of range measurements. Therefore, it is construed in the way that the threshold is adjusted/compensated to account for the current state of the physical surroundings during measurement. It is commonly known that environmental factors, such as humidity, temperature, location, etc. may physically affect the measurement of data. Therefore, based on this interpretation of the claimed limitations, The Examiner has brought in Rachuri. Rachuri is directed to continuously utilizing sensor signatures derived from sensor data, such as pressure, temperature, and proximity, and comparison results to refine threshold values (i.e. such that they would be “dynamic” as in claim 42) to improve the accuracy of comparison of signatures. See [Rachuri, ¶¶41, 53, 62-63]. 
See Claim Rejections - 35 USC § 103 below for additional details.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 42-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 42 was amended to further define the features of the “dynamic range threshold”. This threshold contains a value that is “based at least in part on an accuracy of the one or more range measurements, wherein the accuracy is based on environmental conditions”. However, careful review of the originally filed specifications file to support those limitations. At best, the specifications disclose that the “range threshold may change based on characteristics of the particular environment and/or the effects of the particular environment on the wireless signals transmitted between the devices” (see [0081]). Furthermore, “an accuracy or an expected accuracy of the range measurements” are used as one of the factors in the unlock decision (see [0083]), but accuracy of the range measurements has nothing to do with the value(s) of the dynamic threshold. The filed specifications fail to provide any relationships/associations between the value of the dynamic threshold and the “accuracy of the one or more range measurements, wherein the accuracy is based on environmental conditions”. The remaining claims are dependent on claim 42 and are similarly rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 29-32, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (hereinafter, “Sengupta”), U.S. 2005/0221798 in view of Bengtsson et al. (hereinafter, “Bengtsson”), U.S. 2016/0277925 and in further view of Rachuri et al. (hereinafter, “Rachuri”), U.S. 2016/0080936.
As per claim 27: Sengupta discloses: A non-transitory computer readable storage medium storing instructions which, when executed by a first device, cause a hardware processor of the first device to carry out operations comprising (a controller 42 of a wireless device 40 [Sengupta, ¶15; Fig. 3]): receiving, by the first device, at least one wireless signal from a second device; transmitting, by the first device, at least one wireless signal to the second device; determining, by the first device, transit times of the at least one received wireless signal and the at least one transmitted wireless signal; determining, by the first device, one or more range measurements between the first device and the second device based at least in part on the transit times (a round trip signal propagation time between the wireless device and wireless body appliance is measured to determine a distance between the two units [Sengupta, ¶16]); determining, by the first device, an unlock decision based at least in part on the one or more range measurements (unlocking the wireless device when the distance between the wireless device and wireless body appliance is within a predetermined distance [Sengupta, ¶¶16-17; Fig. 4]).
Sengupta does not disclose “an accuracy of the one or more range measurement” to determine if the wireless device is unlocked. However, Bengtsson is directed to analogous art of unlocking a first device based on its distance to a second device [Bengtsson, ¶30]. A first device is determined to be unlocked by calculating a distance by multiplying an ultrasound message propagation time with a constant representing the speed of sound and comparing the calculated distance to a predetermined distance threshold [Bengtsson, ¶44]. The “accuracy” corresponds to how close the calculated distance is to an expected value within a threshold. If the calculated distance is within said threshold, a positive unlock decision is produced.
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a threshold to the predetermined distance of Sengupta. The threshold would have allowed distance measurements to be within a certain “accuracy” of a predetermined limit to unlock a device. Furthermore, a threshold would have compensated errors that may had occurred during measurement, such that a degree of offset from an expected value can be tolerated.
Sengupta and Bengtsson do not disclose: wherein the accuracy is based on environmental conditions. However, Rachuri is directed to refining a threshold value to improve accuracy by analyzing sensor signatures from a device being authenticated [Rachuri, ¶¶62-63]. Sensor signatures are created from sensor data of the device, including sensors for range”) [Rachuri, ¶41]. The signatures are compared to stored signatures to obtain a value that is further compared to a threshold to determine an authentication decision [Rachuri, ¶61]; and both the decision and signatures are analyzed to enable refinement of the threshold value [Rachuri, ¶¶62-63].
Thus, it would have been obvious to a person having ordinary skill in the art to incorporate the method of refining the threshold, or “accuracy”, of the modified system of Sengupta in view of Bengtsson to compensate for environmental factors that may physically affected the wireless transit times of a message. Rachuri discloses continuously refining a threshold used in comparing data to ensure it is accurate based on a received set of sensor signature, which is derived from “environmental conditions”.

As per claim 29: Sengupta in view of Bengtsson and Rachuri disclose all limitations of claim 27. Furthermore, Sengupta in view of Bengtsson and Rachuri disclose: wherein the accuracy of the one or more range measurements is based at least in part on an accuracy of the transit times (comparing the calculated ultrasound message propagation time to a predetermined time threshold [Bengtsson, ¶44]). 

As per claim 30: Sengupta in view of Bengtsson and Rachuri disclose all limitations of claim 27. Furthermore, Sengupta in view of Bengtsson and Rachuri disclose: wherein the one or more range measurements are determined by a wireless controller of the first device (the 

As per claim 31: Sengupta in view of Bengtsson and Rachuri disclose all limitations of claim 27. Furthermore, Sengupta in view of Bengtsson and Rachuri disclose: determining, by the first device, that the second device is within a threshold range of the first device; and determining, by the first device, that the unlock decision is positive (unlocking the wireless device when the distance between the wireless device and wireless body appliance is within a predetermined distance [Sengupta, ¶¶16-17; Fig. 4]).

As per claim 32: Sengupta in view of Bengtsson and Rachuri disclose all limitations of claim 27. Furthermore, Sengupta in view of Bengtsson and Rachuri disclose: wherein the unlock decision is based at least in part on one or more of a type of the first device, a type of the second device, a count of wireless signals received by the first device, a degree of conformity of the one or more range measurements to a model of range data, and one or more characteristics of an environment in which the first device and the second device are located (different types of sensor data captured from different types of devices [Rachuri, ¶¶41, 59-61]; the threshold value is dependent on the type of sensor and its sensor signature [Rachuri, Fig. 4]).

As per claim 42: Claim 42 is different in overall scope from claim 27 but recites substantially similar subject matter as claim 42. Claim 42 is directed to a computer system 

	
As per claim 43: Sengupta in view of Bengtsson and Rachuri disclose all limitations of claim 42. Furthermore, Sengupta in view of Bengtsson and Rachuri disclose: wherein a value of the dynamic range threshold is based at least in part on a type of the computer system and a type of the device (different types of sensor data captured from different types of devices [Rachuri, ¶¶41, 59-61]; the threshold value is dependent on the type of sensor and its sensor signature [Rachuri, Fig. 4]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sengupta in view of Bengtsson, Rachuri, and in further view of Youssef, M. A. et al. (hereinafter, “Youssef”), WLAN Location Determination via Clustering and Probability Distribution, 2003.
As per claim 28: Sengupta in view of Bengtsson and Rachuri disclose all limitations of claim 27. Sengupta in view of Bengtsson and Rachuri do not disclose: wherein the unlock decision is based at least in part on clustering multiple range measurements. However, Sengupta does suggest that a combination of techniques and measured data may be used to determine a distance between units. For example, round trip time and power levels are some of the possible combinations [Sengupta, ¶16]. Youssef discloses a Joint Clustering (JC) technique (“The Joint Clustering technique uses the joint probability distributions of the signal strength of different access points to find the most probable user location given the observed signal strength values”) for providing an accurate system for determining the user location (e.g. distance) [Youssef, pg. 1, “Introduction”; pg. 3, “The Joint Clustering Technique”].
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement multiple techniques for determining the distance between two wireless devices, such as round trip time and power levels. Using multiple distance measuring techniques would have enhanced the accuracy of determining the physical distance. Furthermore, the JC technique in Youssef addresses noisy wireless channels and reduces computational costs of searching a radio map (see Abstract).

Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta in view of Bengtsson and Rachuri and in further view of Aggarwal et al. (hereinafter, “Aggarwal”), U.S. 2010/0135178.
As per claim 38: Sengupta in view of Bengtsson and Rachuri disclose all limitations of claim 27. Sengupta in view of Bengtsson and Rachuri do not disclose: wherein a first packet is received via the at least one wireless signal. However, Aggarwal is directed to analogous art of position and distance determination of wireless mobile devices using round trip time. Information packets are transmitted wirelessly for determining a distance [Aggarwal, ¶¶63, 69].
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was first effectively filed to measure RTTs using packets in the modified system of Sengupta. RTT techniques were known to use data packets as a means for measurement and would not have required significant modifications to most devices as packet-based communications were already commonly utilized.

As per claim 39: Sengupta in view of Bengtsson, Rachuri, and Aggarwal disclose all limitations of claim 38. Furthermore, Sengupta in view of Bengtsson Rachuri, and Aggarwal disclose: wherein the first data packet is encrypted according to a first encryption according to a first encryptions sequence in a plurality of encryption sequence (wireless encryption [Aggarwal, ¶108]).

As per claim 40: Sengupta in view of Bengtsson, Rachuri, and Aggarwal disclose all limitations of claim 39. Furthermore, Sengupta in view of Bengtsson, Rachuri, and Aggarwal disclose: wherein a second data packet is received via the at least one wireless signal (RTT involves sending and receiving packets [Aggarwal, ¶¶69-71]).

As per claim 41: Sengupta in view of Bengtsson, Rachuri, and Aggarwal disclose all limitations of claim 40. Furthermore, Sengupta in view of Bengtsson, Rachuri, and Aggarwal disclose: wherein the second packet is encrypted according to a second encryption scheme (wireless encryption [Aggarwal, ¶108]).

Allowable Subject Matter
Claims 33-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        10-20-2021